DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/906,058, Suspended Mounting And Exercise Apparatus And Methods of Using Same, filed on June 19, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,436,047 to Foltz.
	Foltz ‘047 discloses a suspended mounting and exercise apparatus (10) suspended from an overhead structure, comprising: a form (12, 30); at least one anchoring point (26, 34) comprising a plurality of stalls (40, 52) affixed to the form, wherein the form is affixed to the overhead structure via the at least one anchoring point.
	Regarding claim 2, Foltz ‘047 discloses at least one suspension cable/rod/link (16) between the at least one anchoring point and the overhead structure.

	Regarding claim 4, Foltz ‘047 discloses wherein a plurality of suspension cable/rod/links are connected to the at least one anchoring point affixed to the form and the second anchoring point affixed to the overhead structure.
	Regarding claim 5, Foltz ‘047 discloses wherein the plurality of suspension cable/rod/links are connected to the at least one anchoring point affixed to the form and the second anchoring point affixed to the overhead structure at angles relative to each other.
	Regarding claim 6, Foltz ‘047 discloses wherein the angles of the plurality of suspension cable/rod/links relative to each other provide multiple axes (48, 54) of reinforcement against movement of the form (Figs. 1-3).
	Regarding claim 7, Foltz ‘047 discloses wherein the multiple axes (48, 54) are at least partly created by the stalls (40, 52) being positioned in different locations (Figs. 1-3) on the at least one anchoring point (26, 34).
	Regarding claim 8, Foltz ‘047 discloses wherein the form (12, 30) is constructed of industry standard rack components.
	Regarding claim 9, Foltz ‘047 discloses wherein the rack components are 4-sides (Fig. 1).
	Regarding claim 12, Foltz ‘047 discloses wherein each of the rack components are provided with at least one hole (94, 96).
	Regarding claim 14, Foltz ‘047 discloses wherein further comprising exercise attachments (tools – col. 1, line 20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz ‘047.
Foltz ‘047 do not disclose wherein the form (rack components) are 3inches by 3 inches or 4 inches by 4 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the form to be 3 inches by 3 inches or 4 inches by 4 inches because one would have motivation to provide different supporting strengths for different applications.

Concerning method claims 15-19, in view of the structure discloses by Foltz ‘047, the method for using a suspended mounting and exercise apparatus would have been obvious, since it is the normal and logical manner in which the device would be used.  If a prior art device, in its normal and usual operation, would be necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose at least one Y-connector, T connector, V-connector, X connector or end connector that provided with at least one opening corresponding to the at least one hole in each of the rack components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub No. 2004/0048723  -  suspended mounting

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 10, 2022